COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Rosenblatt Law Firm

Appellate case number:    01-20-00181-CV

Trial court case number: 2019CI15282

Trial court:              55th District Court of Harris County

        Relator, Rosenblatt Law Firm, has filed a petition for writ of mandamus challenging the
trial court’s December 4, 2019 order denying relator’s Rule 91a motion to dismiss. The Court
requests that the real party in interest file a response to the petition for writ of mandamus by no
later than March 18, 2020.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                Acting individually


Date: __February 27, 2020___